Name: Commission Regulation (EEC) No 3661/88 of 23 November 1988 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 11 . 88 Official Journal of the European Communities No L 318/ 15 COMMISSION REGULATION (EEC) No 3661/88 of 23 November 1988 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall take place of approximately : 500 tonnes of boned beef and veal held by the Danish intervention agency and put into store before 1 April 1988, 1 000 tonnes of boned beef and veal held by the 3erman intervention agency and put into store before 1 January 1988 , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 7 (3) thereof, Whereas the Danish and German intervention agencies are holding stocks of boned intervention meat : whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in consequence, it is advisable to make use of the periodic tendering procedure provided for by Commission Regulation (EEC) No 2326/79 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and* Veal, 2. The sale shall take place by means of a tendering procedure in accordance with Regulation (EEC) No 2326/79 . 3 . Only those tenders may be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 96 January 1989 . Article 2 This Regulation shall enter into force on 26 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (A OJ No L 198 , 26 . 7 . 1988, p. 24. (3) OJ No L 266, 24. 10 . 1979, p. 5 .